   Case: 3:12-cv-00025-RAM-RM Document #: 345 Filed: 12/17/20 Page 1 of 8




                       DISTRICT COURT OF THE VIRGIN ISLANDS
                        DIVISION OF ST. THOMAS AND ST. JOHN

LIANA REVOCK, as Executrix of the         )
ESTATE of BARBARA WALTERS,                )
                                          )
                  Plaintiff,              )
                                          )   Case No. 3:12-cv-0024
                  v.                      )
                                          )
COWPET BAY WEST CONDOMINIUM               )
ASSOCIATION; THE BOARD OF THE             )
COWPET BAY WEST CONDOMINIUM               )
ASSOCIATION; ED WARDWELL, MAX             )
MARCOURT; BILL CANFIELD, ROSIE            )
WELLS, SHARON KOEHLER, DOUG REBAK         )
and HERB HORWITZ as Board members;        )
MAX HARCOURT, in his personal capacity;   )
LANCE TALKINGTON; ALFRED FELICE,          )
ROBERT COKAYNE, and VINCENT               )
VERDIRAMO,                                )
                                          )
                  Defendants.             )
                                          )
                                          )
JUDITH KROMENHOEK,                        )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )   Case No. 3:12-cv-0025
                                          )
COWPET BAY WEST CONDOMINIUM               )
ASSOCIATION; THE BOARD OF THE             )
COWPET BAY WEST CONDOMINIUM               )
ASSOCIATION; ED WARDWELL, MAX             )
MARCOURT; BILL CANFIELD, ROSIE            )
WELLS, SHARON KOEHLER, DOUG REBAK         )
and HERB HORWITZ as Board members;        )
MAX HARCOURT, in his personal capacity;   )
LANCE TALKINGTON; ALFRED FELICE,          )
ROBERT COKAYNE, and VINCENT               )
VERDIRAMO,                                )
                                          )
                  Defendants.             )
                                          )
    Case: 3:12-cv-00025-RAM-RM Document #: 345 Filed: 12/17/20 Page 2 of 8
Revock v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0024
Kromenhoek v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0025
Order
Page 2 of 8

                                                  ORDER
        BEFORE THE COURT are the motions of Liana Revock, as Executrix of the Estate of
Barbara Walters, and Judith Kromenhoek to substitute deceased defendant Alfred Felice
with the Estate of Alfred Felice. (Case No. 3:12-cv-24, ECF No. 336; Case No. 3:12-cv-25,
ECF No. 341.) For the reasons outlined below, the Court will grant the motions to
substitute.
                         I. FACTUAL AND PROCEDURAL BACKGROUND
        Prior to her death, Barbara Walters (“Walters”) owned a unit in the Cowpet Bay
West Condominium complex on St. Thomas in the United States Virgin Islands (“Cowpet
Bay West”). Judith Kromenhoek (“Kromenhoek”) also owns a unit in Cowpet Bay West.
Cowpet Bay West is governed by the Cowpet Bay West Condominium Association Board
(the “Condo Association Board”). An Internet web log, the Cowpet Bay Blog, is allegedly
maintained by Cowpet Bay West resident Lance Talkington. The instant dispute arose out
of a series of incidents related to Walters’s and Kromenhoek’s emotional support dogs,
actions of the Condo Association Board, and comments posted on the Cowpet Bay Blog.
Walters and Kromenhoek each filed complaints on April 9, 2012, against several
defendants including Alfred Felice (“Felice”).1 Subsequently, on June 1, 2012, Attorney
Ryan C. Meade, Attorney of record for Alfred Felice, filed a notice of death as to Alfred
Felice. (Case No. 3:12-cv-24, ECF No. 29; Case No. 3:12-cv-25, ECF No. 28.)
        On September 4, 2012, Walters and Kromenhoek each filed a motion to substitute
Felice with his personal representative and/or successor in interest. On June 14, 2013, the
Court denied the motion to substitute because Walters and Kromenhoek had not served
any personal representative or successor in interest with the motion to substitute as
required by Rule 25(a)(3) of the Federal Rules of Civil Procedure. (Case No. 3:12-cv-24, ECF
No. 116; Case No. 3:12-cv-25, ECF No. 115.) In that order, the Court granted leave to file a
second motion to substitute until June 28, 2013. Id. Walters and Kromenhoek each filed a


1Pursuant to Fed. R. Civ. P. 42, the two cases will be joined for the specific purpose of resolving the pending
motions to substitute.
    Case: 3:12-cv-00025-RAM-RM Document #: 345 Filed: 12/17/20 Page 3 of 8
Revock v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0024
Kromenhoek v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0025
Order
Page 3 of 8

second motion to substitute before that deadline. (Case No. 3:12-cv-24, ECF No. 117; Case
No. 3:12-cv-25, ECF No. 116.) Thereafter, Walters and Kromenhoek each filed a notice of
proof of service of the second motion to substitute. (Case No. 3:12-cv-24, ECF No. 127; Case
No. 3:12-cv-25, ECF No. 126.)
        On March 7, 2014, the Court denied the second motion to substitute because
Walters and Kromenhoek had not served any personal representative or successor in
interest with a statement noting Felice’s death as required by Rule 25(a)(3) of the Federal
Rules of Civil Procedure. (Case No. 3:12-cv-24, ECF No. 167; Case No. 3:12-cv-25, ECF No.
165.) In that order, the Court granted leave to serve any personal representative or
successor in interest with a statement noting death until March 28, 2014. Id. On April 1,
2014, Walters and Kromenhoek each filed a notice of proof of service on Rosemary Felice.
(Case No. 3:12-cv-24, ECF No. 171; Case No. 3:12-cv-25, ECF No. 172.) At that time
however, Walters and Kromenhoek did not refile a motion to substitute for the Court’s
consideration.
        Subsequently, the Court entered judgment in favor of the Defendants in each case.
Walters and Kromenhoek each appealed. On June 12, 2017, the Third Circuit issued a
mandate reversing in part and vacating in part this Court’s judgment in favor of the
defendants and remanding this matter for further proceedings. The Third Circuit also
directed this Court to determine in the first instance whether to permit substitution for
Felice.2
        On May 13, 2019, Kromenhoek filed the operative complaint in Case No. 3:12-cv-
00025. On July 3, 2019, Liana Revock (“Revock”), as executrix for Walters’ estate,3 filed the
operative complaint in Case No. 3:12-cv-00024. In these complaints, Revock and
Kromenhoek continue to allege various claims against Felice.



2 As noted above, Walters and Kromenhoek did not refile a formal motion for substitution after the Court
denied their second motion to substitute. It appears that Walters and Kromenhoek, and the Third Circuit,
construed the April 1, 2014 notice as reviving their motion to substitute.
3 Walters died during the pendency of her case. On July 3, 2019, the Court granted a motion to substitute

Walters with Liana Revock, executrix of Walters’s estate. (Case No. 3:12-cv-24, ECF No. 264.)
    Case: 3:12-cv-00025-RAM-RM Document #: 345 Filed: 12/17/20 Page 4 of 8
Revock v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0024
Kromenhoek v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0025
Order
Page 4 of 8

        On January 31, 2020, Revock and Kromenhoek each filed a motion to substitute
Felice with the Estate of Alfred Felice. (Case No. 3:12-cv-24, ECF No. 301; Case No. 3:12-cv-
25, ECF No. 312.) Attached to those motions is a petition for temporary and limited
administration of the Estate of Alfred Felice that had been filed in a state court in New York.
At that time, there was no indication whether the petition had been granted or whether an
administrator had been appointed.
        On April 24, 2020, Revock and Kromenhoek each filed a motion to substitute Felice
with Rosemary Felice. (Case No. 3:12-cv-24, ECF No. 326; Case No. 3:12-cv-25, ECF No.
331.)
        On October 7, 2020, Revock and Kromenhoek each filed a motion requesting that
the Court rule on their motions to substitute Felice with either Rosemary Felice or the
Estate of Alfred Felice. (Case No. 3:12-cv-24, ECF No. 332; Case No. 3:12-cv-25, ECF No.
337.) Attached to those motions is an August 25, 2020 Order issued by the Surrogate’s
Court of Nassau County, New York. (Case No. 3:12-cv-24, ECF No. 332-2; Case No. 3:12-cv-
25, ECF No. 337-2.) That order appoints the Nassau County Public Administrator as the
representative of the Estate of Alfred Felice. See id. at 2.
        On November 3, 2020, the Court entered an Order denying Revock’s and
Kromenhoek’s January 31, 2020, motions to substitute because they had not served the
representative of the Estate of Alfred Felice as required by Federal Rule of Civil Procedure
25. (Case No. 3:12-cv-24, ECF No. 334; Case No. 3:12-cv-25, ECF No. 339.) In that order, the
Court granted Revock and Kromenhoek leave until November 17, 2020, to file and serve
motions to substitute Felice with the Estate of Alfred Felice pursuant to Federal Rule of
Civil Procedure 25. The Court also granted Revock and Kromenhoek leave until November
17, 2020, to supplement their motions to substitute Felice with Rosemary Felice.
        On November 9, 2020, Revock and Kromenhoek each filed a motion to substitute
Alfred Felice with the Estate of Alfred Felice. (Case No. 3:12-cv-24, ECF No. 336; Case No.
3:12-cv-25, ECF No. 341.) Thereafter, on November 13, 2020, Revock and Kromenhoek
    Case: 3:12-cv-00025-RAM-RM Document #: 345 Filed: 12/17/20 Page 5 of 8
Revock v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0024
Kromenhoek v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0025
Order
Page 5 of 8

each filed an affidavit of service sworn to by Alan Feldman (“Feldman”). (Case No. 3:12-cv-
24, ECF No. 338; Case No. 3:12-cv-25, ECF No. 343.)
        On November 17, 2020, Revock and Kromenhoek each filed a supplement in support
of their motions to substitute Alfred Felice with Rosemary Felice. (Case No. 3:12-cv-24, ECF
No. 339; Case No. 3:12-cv-25, ECF No. 344.)
                                       II. LEGAL STANDARD
        Federal Rule of Civil Procedure 25 (“Rule 25”) provides the procedure required for
substitution after the death of a party:
           (1) Substitution if the Claim Is Not Extinguished. If a party dies and the
           claim is not extinguished, the court may order substitution of the
           proper party. A motion for substitution may be made by any party or by
           the decedent's successor or representative. If the motion is not made
           within 90 days after service of a statement noting the death, the action
           by or against the decedent must be dismissed.
           (2) Continuation Among the Remaining Parties. After a party's death, if
           the right sought to be enforced survives only to or against the
           remaining parties, the action does not abate, but proceeds in favor of or
           against the remaining parties. The death should be noted on the record.
           (3) Service. A motion to substitute, together with a notice of hearing,
           must be served on the parties as provided in Rule 5 and on nonparties
           as provided in Rule 4. A statement noting death must be served in the
           same manner. Service may be made in any judicial district.
Fed. R. Civ. P. 25(a).
        “When a party to a lawsuit dies, the threshold consideration pursuant to Rule
25(a)(1) is whether the claim is extinguished.” Giles v. Campbell, 698 F.3d 153, 155-56 (3d
Cir. 2012). In considering a motion to substitute, a court must also address whether it has
personal jurisdiction over the party to be substituted. Id. at 155. Moreover, a court should
consider whether the party to be substituted is a “proper party.” Fed. R. Civ. P. 25(a)(1); see
also Sinito v. U.S. Department of Justice, 176 F.3d at 516 ("It is axiomatic that Rule 25 limits
properly substituted parties to those individuals who can adequately represent the
interests of the deceased party."). “In the typical case, the proper party [for substitution]
would be ‘the representative of the decedent's estate who has been appointed under state
    Case: 3:12-cv-00025-RAM-RM Document #: 345 Filed: 12/17/20 Page 6 of 8
Revock v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0024
Kromenhoek v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0025
Order
Page 6 of 8

law.’” In re Baycol Prod. Litig., 616 F.3d 778, 788 (8th Cir. 2010) (citations omitted).
Nevertheless, “[w]here there is no appointed representative, and no practical need to seek
one, the district court should conduct a more detailed analysis.” Id.
        [U]nder certain circumstances a person may be a "successor" under Rule
        25(a)(1) if she is (1) the primary beneficiary of an already distributed estate;
        (2) named in a will as the executor of the decedent's estate, even if the will is
        not probated; or (3) the primary beneficiary of an unprobated intestate
        estate which need not be probated.
Id. at 784-85. “Decisions on [a] motion for substitution are within the trial court's
discretion.” McKenna v. Pac. Rail Serv., 32 F.3d 820, 836 (3d Cir. 1994).
                                            III. ANALYSIS
        In this Court’s November 3, 2020 Order, the Court found no reason to disturb its
June 14, 2013 finding that Revock’s and Kromenhoek’s claims against Felice survive his
death. As such, the Court must determine only (1) whether the Estate of Alfred Felice is a
proper party within the meaning of Rule 25, and (2) whether the Court has personal
jurisdiction over the Estate of Alfred Felice.
        First, the Court must determine whether the Estate of Alfred Felice is a proper party
to substitute for Felice. Significantly, “[i]n the typical case, the proper party [for
substitution] would be ‘the representative of the decedent's estate who has been appointed
under state law.’” In re Baycol Prod. Litig., 616 F.3d at 788 (citations omitted). Here, Revock
and Kromenhoek direct the Court to an August 25, 2020 Order issued by the Surrogate’s
Court of Nassau County, New York. (Case No. 3:12-cv-24, ECF No. 337-2; Case No. 3:12-cv-
25, ECF No. 342-2.) That order appoints the Nassau County Public Administrator as the
representative of the Estate of Alfred Felice. See id. at 2. As such, the Court is satisfied that
the Estate of Alfred Felice, represented by the Nassau County Public Administrator, is a
proper party to substitute for Alfred Felice.
        Second, the Court must determine whether it has personal jurisdiction over the
Estate of Alfred Felice. Rule 25(a)(3) requires that the suggestion of death as well as the
motion to substitute be served in accordance with Fed. R. Civ. P. 5 for parties and in
accordance with Fed. R. Civ. P. 4 (“Rule 4”) for nonparties. Walters and Kromenhoek move
    Case: 3:12-cv-00025-RAM-RM Document #: 345 Filed: 12/17/20 Page 7 of 8
Revock v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0024
Kromenhoek v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0025
Order
Page 7 of 8

for the Estate of Alfred Felice, represented by the Nassau County Public Administrator, to
be substituted for Felice. The Estate of Alfred Felice is not a party. Therefore, a motion to
substitute must be served on the Nassau County Public Administrator pursuant to Rule 4.
        The appropriate provision of Rule 4 for serving individuals located in a judicial
district of the United States is 4(e). Rule 4(e) provides:
        Unless federal law provides otherwise, an individual—other than a minor, an
        incompetent person, or a person whose waiver has been filed—may be
        served in a judicial district of the United States by:
        (1) following state law for serving a summons in an action brought in courts
        of general jurisdiction in the state where the district court is located or
        where service is made; or
        (2) doing any of the following:
            (A) delivering a copy of the summons and of the complaint to the
            individual personally;
            (B) leaving a copy of each at the individual's dwelling or usual place of
            abode with someone of suitable age and discretion who resides there; or
            (C) delivering a copy of each to an agent authorized by appointment or by
            law to receive service of process.
Fed. R. Civ. P. 4(e).
        Here, Revock and Kromenhoek each filed an affidavit of service, which was
completed by Alan Feldman (“Feldman”). (Case No. 3:12-cv-24, ECF No. 338; Case No. 3:12-
cv-25, ECF No. 343.) In his affidavit, Feldman avers that he personally served Brian Curran,
the Nassau County Public Administrator, with a notice of death of Alfred Felice and the
November 9, 2020 motions to substitute Felice with the Estate of Alfred Felice. Id. at 1.
Significantly, under New York law, a public administrator is authorized to receive service of
process in any proceeding in which the Surrogate’s Court has ordered the public
administrator to appear. See N.Y. Surr. Ct. Proc. Act Law § 1123(i)(1). Here, the Surrogate’s
Court of the County of Nassau appointed the Nassau County Public Administrator for the
limited purpose of appearing as a nominal defendant in the instant matters. See Case No.
3:12-cv-24, ECF No. 332-2; Case No. 3:12-cv-25, ECF No. 337-2. As such, this service of
    Case: 3:12-cv-00025-RAM-RM Document #: 345 Filed: 12/17/20 Page 8 of 8
Revock v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0024
Kromenhoek v. Cowpet Bay West Condominium Association, et al.
Case No. 3:12-cv-0025
Order
Page 8 of 8

process was valid under Rule 4(e)(2)(C). Thus, the Court concludes that it has personal
jurisdiction over the Estate of Alfred Felice.
        Having concluded that Revock’s and Kromenhoek’s claims against Felice survive his
death, that the Estate of Alfred Felice is a proper party within the meaning of Rule 25, and
that the Court has personal jurisdiction over the Estate of Alfred Felice, the Court will grant
the motions to substitute deceased defendant Alfred Felice with the Estate of Alfred Felice.
As such, the Court will also deny the motions to substitute deceased defendant Alfred Felice
with Rosemary Felice as moot.
        The premises considered, it is hereby
        ORDERED that the November 9, 2020 motions to substitute the Estate of Alfred
Felice for deceased defendant Alfred Felice, Case No. 3:12-cv-24, ECF No. 336; Case No.
3:12-cv-25, ECF No. 341, are GRANTED; and it is further
        ORDERED that the April 24, 2020 motions to substitute Rosemary Felice for
deceased defendant Alfred Felice, Case No. 3:12-cv-24, ECF No. 326; Case No. 3:12-cv-25,
ECF No. 331, are MOOT.



Dated: December 17, 2020                                        /s/ Robert A. Molloy
                                                                ROBERT A. MOLLOY
                                                                District Judge
